Ruffin, C. J.
The plaintiff could have entertained this action against her fatherupon her comingof age. He could not have set up the grand-fathcr’s title against her, because he did not receive the negro to hold for the owner, who* ever that might be, but, he received her expressly as his daughter’s, and engaged to hold her as the agent of the plaintiff and for her. He could not, therefore, dispute her right, but was estopped to deny if. That estoppel was imparted to Myers, as he bought and received the slave from the father, and thus became his privy in estate; and it extends to the defendant, the administrator of Myers. The verdict and judgment, were, therefore, clear, ly right on that ground ; and as they rest upon the es-toppel, arising out of the relation of bailor and bailee, or principal and agent, between the plaintiff and her father, any particular demerits of Myers are not to be regarded, since the estoppel would affect any other purchaser from the father in the same manner.
Pek Curiam. Judgment affirmed.